Title: To George Washington from George Augustine Washington, 25 February 1785
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Sandy Hill [S.C.] Feby 25th 1785

After so long an interval, I received with inexpressible pleasure Your two friendly Letters, of the 26th of Novr, and 8th of Decr—the former I acknowledged, but the latter by Mr Laurens (with a bundle) I was prevented as it came to hand at the time of my leaving the City —Your Letters have communicated to me the only information of my friends since my absence, which so fully evinces Your goodness to me (by restoring my anxious mind to a state of tranquility) that words are wanting to express the sensations of a grateful heart—Colo. Washington

brought me from Char[l]eston the painful information of Your indisposition; I felt as I ought, the keenest sensations, that gratitude, & affection are capable of producing, I have long anxiously feard that incessant attention to business would produce pernitious consequences; from the nature of Your complaint I presume that to be the cause, if so I hope that a little relaxation may prove an effectual remedy—General Greene wrote me from Charleston whose information gives me hopes that You have recoverd —On my arrival I was much indisposed from the fatigues of a long and disagreeable passage, which I flatter’d myself I was rapidly recovering from, after I retired from the interuptions I met with in the City, with Colo. and Mrs Washington (to their Seat) who have done every thing in their power to contribute to my health & happiness which with the extreme pleasantness of the winter I hoped to have been perfectly restored, but my progress has been less fruitful than I flatterd myself, for eight, or ten days past I have experiencd a disagreeable increase of the pain in my breast attended with a giddiness and pain in my head—I have wrote to a very skillful Phisician in Charleston for His advise and hope that it will not be of a long duration as I expect He will direct the loss of blood which I hope will relieve my head—I shall continue here the ensueing Month, and should I find it advisable untill the latter end of April, and shall then take the first conveyance that offers for Virginia, where I must patiently wait, and with Christian fortitude acquiesce, to the decree of Providence, whose benevolence heretofore gives me hopes of happiness, here, & hereafter—I hope never to deviate from the paths of virtue which I have ever been desirous of inviolably preserving the happiness which must result from it will ever be a motive suffitiently powerful to urge me to a strict observance of it and hope never to be so unguarded as to be betrayed into a dishonorable action.
Your request to Colo. Washington He has kindly offer’d to comply with. I consider it as such a mark of Your friendship, circumstanced as I know You must be for money, that You may rest assured that I shall not abuse it, the price of Horses, and the expence, that may attend my going by land, has determin’d me to decline it, shall theirfore I hope have a suffitiency—as I shall return by water, should their be any thing in this part of the world that You may wish, and that it may be in my power to

procure, You will make me happy by intrusting me with Your commands. the sincere affection I shall ever have for Mrs Washington and Yourself, will always interest me in Your happiness and shall ever rejoice in an opportunity of serving You—the prayers of a sincere heart is constantly offer’d for Your healths & happiness. I beg to be rememberd most affectionately to Mrs Washington, and the dear little Children, and respectfully to all enquiring friends—with the most unfeignd esteem & regard I am—Hond Uncle Your affectionate Nephew

Geo: A. Washington


P.S. After concluding, and about, dispatching this, Your favor of the 6th of Janry came to hand, replete with that friendship which has fully evinced Your goodness heretofore, I will not repeat my professions of gratitude, but time I hope will prove my sincerity, from Your not mentioning Your indisposition I please myself with the hope that You have recoverd—I lament that it will not be in my power to procure for You at this time the Acorns & Seeds You desire, the magnificent appearance of the Trees could not escape the Eye, I theirfore made early enquiries after my arrival to indeavour to procure the Seeds supposing they might be acceptable to You but found it too late as they fall from the Trees early in November, I have however taken a method of supplying You which I hope may prove more successful, I have transplanted (in two Boxes) very small about 50 or 60 of the Magnolia and a number of the live Oak in the earth to which they are naturallized as the most effectual method of preserving them; I concieve they will have an advantage over those rear’d from the Seeds as they will have acquired a degree of maturity which will render the change of climate less obnoctious, than those from the Seed which can only have the growth of a Summer, should I go by the way of Philadelphia shall from thence return by water therefore hope to get them safe as I shall take the greatest care of them—Millers discription of the Magnolia cannot be too highly embellished. their is a Species of them called the bay Lure’l but none that I have yet heard of under the denomination of the Umbrella, from the discription I have had of it, it will not answer Your purpose I presume, as it is said not to exceed the height of 6 or 7 feet. it may rather be consider’d a shrub—the Magnolia are

produced from Seed which are containd in Cones and the Oak from Acorns—those and every other evergreen natives of this Country my friend Colo. Washington promisses me shall be carefully preserved and forwarded—I purpose visiting a Gentleman (as soon as I get a little better of the pain in my head) about 15 miles from this who is said to have one of the finest Gardens, and to be one of the best Botanists in this Country from whom I shall be able to get every information, and perhaps procure some Seeds that may be acceptable—my Letters since I left Bermuda I hope have got to hand—You speak of having heard of me from Colo. Parker but nothing of a letter I wrote You to His care from Turks Island—as a security to the inclosed I have taken the liberty of troubling You with them —Colo. & Mrs Washington desire their Compliments to You & Mrs Washington, and to You both I beg leave to repeat my affection—the incorrectness of this needs an apology but from an assurance of Your goodness shall subscribe myself—Your affectinate Nephew


Geo: A. Washington
